                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Lee Young

      v.
                                             Case No. 19-cv-527-SM
FCI Berlin, Warden




                                 ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated October 21, 2019, for the reasons set forth

therein.    Respondent’s Motion to Dismiss is granted. “‘[O]nly

those issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”       School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to

magistrate's report will waive the right to appeal).



                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge

Date: November 14, 2019

cc:   Lee Young, pro se
      Seth R. Aframe, AUSA
